     Case: 1:17-cr-00281 Document #: 59 Filed: 12/01/18 Page 1 of 2 PageID #:235




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                          )
          Plaintiff,                               )
                                                   )
v.                                                 )       No. 17 CR 281
                                                   )
                                                   )       Hon. Elaine E. Bucklo
CARLOS MEZA,                                       )
          Defendant.                               )



                     DEFENDANT’S SUPPLEMENTAL EXHIBIT LIST

       Carlos Meza, through his attorneys, Joshua Kutnick and Mina Zardkoohi, respectfully
submits the following supplemental exhibits:


       Exhibit 20:    An October 16, 2012 Joint Participation Agreement between Milwaukee
                      McPherson and Renaissance Capital.
       Exhibit 21:    A June 8, 2012 Joint Participation Agreement between Milwaukee
                      McPherson and Renaissance Capital.
       Exhibit 22:    A June 14, 2012 Renaissance Commitment Letter and Release Notice
       Exhibit 23:    A June 14, 2012 Credit Suisse Account Summary for Renaissance Capital
                      Group.
       Exhibit 24:    A June 19, 2012 promissory note between Milwaukee McPherson and
                      Renaissance Capital for $53,250.
       Exhibit 25:    An April 8, 2013 Credit Suisse Account Summary for Renaissance Capital
                      Group.
       Exhibit 26:    A September 19, 2012 promissory note between Cordell Crane (the
                      “Lender”) and Carlos Meza (the “Borrower”) for $50,000.




                                               1
    Case: 1:17-cr-00281 Document #: 59 Filed: 12/01/18 Page 2 of 2 PageID #:236




                                                                        Respectfully submitted,


                                                                             /s/Mina Zardkoohi
                                                                                Mina Zardkoohi



Mina Zardkoohi
53 W. Jackson #1615
Chicago, Illinois 60604
(708) 613-7975
mina.zardkoohi@gmail.com




                               CERTIFICATE OF SERVICE

       I hereby certify that foregoing Carlos Meza’s witness list was served on December 1,
2018, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General Order on
Electronic Case Filing (ECF) pursuant to the district court's system as to ECF Filers.



                                                          /s/Mina Zardkoohi
                                                          Mina Zardkoohi
                                                           53 W. Jackson #1615
                                                          Chicago, Illinois 60604
                                                          (708) 613-7975




                                               2
